61 F.3d 910
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In Re GUAM ASBESTOS LITIGATION.Patrick J. BRENNAN, Plaintiff-Appellee,v.OWENS-CORNING FIBERGLAS CORPORATION, Defendant-Appellant.
No. 93-17163.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 3, 1995.Decided July 11, 1995.

Before:  PREGERSON, KOZINSKI, and HAWKINS, Circuit Judges.


1
MEMORANDUM*


2
The judgment of the Appellate Division is affirmed.  The record shows that the trial court gave an adequate instruction on legal causation in the second phase of the trial.  The trial court did not abuse its discretion in allowing Barry Castleman, who wrote a book on the subject at issue, to testify as an expert for the plaintiff.  Finally, the trial court did not err in affirming the punitive damages award.  The court conducted the review necessary to satisfy the requirements of due process.


3
AFFIRMED.


4
KOZINSKI, Circuit Judge, dissenting.


5
Because the trial court's instructions were defective in that they did not require the jury to find a causal link between the claimed defect and Brennan's injury, I would reverse.  I would also reverse because Barry Castleman was not qualified to testify as an expert on the medical state of the art or anything else; he appears to have read a number of articles for the sole purpose of turning himself into an expert witness.  Reductio ad absurdum.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3